Citation Nr: 1629131	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-03 285	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to December 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an acquired psychiatric disorder diagnosed as generalized anxiety disorder.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the claims file.

In October 2014, the Board, inter alia, remanded the claim for further evidentiary development.  The case is again returned to the Board at this time for further appellate review. 


FINDING OF FACT

An acquired psychiatric disorder did not have its clinical onset in service, a psychosis was not exhibited within the first post-service year, and is not otherwise related to active duty or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in February 2011 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously noted, the Board remanded the case in October 2014 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) obtained an addendum opinion which was provided in December 2014.  The Veteran was then provided a SSOC in January 2015.  Thus, there has been compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that his anxiety disorder is secondary to his service-connected right knee disability.  The Veteran is currently service-connected for residuals of posterior cruciate ligament injury with right knee meniscal injury and patellar tendon disorder, and separately for patellar femoral arthritis (collectively referred to as right knee disability hereafter).  

Given that the Veteran's psychiatric disorder has been attributed, in part, to the Veteran's non-service connected right peroneal tendon disorder (right ankle disability), at the outset, the Board notes that the Veteran's claim of service connection for his right ankle disability was denied in the Board's October 2014 decision. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a psychosis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a psychosis is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The evidence of record does not reflect that the Veteran's anxiety disorder was caused or aggravated by his military service or his service-connected right knee disability.

Regarding service connection on a secondary basis, the Veteran was afforded a VA examination in April 2011 to address the issue.  The Veteran reported an onset of his anxiety from January 2005 (later clarified as occurring in 2006) after he broke his leg and tore a loose tendon (peroneal tendon injury) while hiking.  

The April 2011 VA examiner opined that the Veteran's anxiety disorder was a function of coping with his ongoing medical problems.  The VA examiner explained that he observed the Veteran's complaint of anxiety dated back to July 2005 when he broke his leg, which apparently further injured his knee. 

The examiner also noted that the Veteran worries excessively about his health problems, especially his knee and that he experiences a fair amount of psychological distress secondary to his current life circumstances in that he is homeless, lacks financial means, and is responsible for the support of his son.

In a May 2011 addendum opinion, the VA examiner provided that he could not resolve the degree of anxiety related to the Veteran's right knee disability or his other distresses without resorting to mere speculation, explaining that he lacked the requisite experience in physical conditions to reach a conclusion.    

In a May 2012 VA examination, the Veteran reported that his in-service knee injury has had a cascading effect that eventually caused his torn peroneal tendon in July 2006.  He stated that because of these injuries he is constantly depressed, anxious, and irritable.  

The May 2012 VA examiner characterized the Veteran's mental disorder as adjustment disorder with symptoms of anxiety and depression as a reaction to his medical condition and the lower quality of life this has resulted in.  The examiner opined that it is less likely than not that his current mental disorder is the result of his current service-connected right knee disability given that the Veteran spent roughly 20 years with this disability with no objective evidence of psychological problems.  The examiner further noted that the Veteran sought mental health treatment in 2004 as a result of stress brought on by family problems.  The VA examiner also opined that it is less likely than not that his mental condition has been aggravated by his current service-connected right knee disability as there is sufficient evidence to conclude that his current mental condition is most likely the result of his later injury, especially the peroneal tendon injury he suffered in 2006.  The medical records contain ample evidence that this injury has been especially debilitating for him and has caused a measurable level of depression and anxiety. 

In a January 2013 medical opinion, the VA physician concluded that the Veteran's right ankle disability (peroneal tendon tear) and subsequent right ankle pain is less likely than not due to his service-connected right knee disability, to include the posterior cruciate ligament (PCL) repair.  As rationale, the VA physician explained that the Veteran injured his right ankle while hiking, but he was able to walk another thirteen miles after the injury and the record was silent for any involvement of the right knee.  Rather, subsequent notes indicated the presence of ankle pain, without mention of knee involvement one year after the initial ankle injury.  Also, the VA physician further explained that his right knee laxity due to PCL is anterior to posterior with lateral stability, making it less likely than not that his service-connected PCL repair would result in knee "giving out," especially given that the Veteran was able to go backpacking in 2006, which further indicates that his PCL was stable enough to take on the type of outdoor recreation.  Thus, the VA physician concluded that it is less likely than not that his PCL was limiting his physical abilities.  In addition, the VA physician noted that the first mention in the medical records of the knee involved with the ankle injury was in 2008, two years after the ankle injury occurred.  

The VA physician also concluded that the Veteran's service-connected patellar femoral arthritis is related to the PCL reconstruction of his right knee, but that it was not associated with any other knee disability.

The Veteran was afforded an additional VA examination in January 2013 (dated February 2013 and referred to as such hereafter).  The February 2013 VA examiner opined that the onset of the anxiety disorder is less likely than not related to or substantially aggravated by the service-connected right knee disability.  The VA examiner explained that the first documented mental health treatment was in 2004, with clear efforts to reduce cannabis dependence, address anxiety, and address marriage difficulties.  The VA examiner further explained that there was adequate evidence to support a conclusion that his reported loss of functioning from his 2006 ankle injury could impact psychological health, in addition to other contributing factors, including his family issues.  The VA examiner concluded that because the ankle injury is distinct from the service-connected right knee injury, the Veteran's anxiety disorder was not caused by or aggravated by his service-connected right knee disability.

Although the April 2011 opinion provided that the Veteran's anxiety disorder was a function of coping with his medical problems, in the May 2011 addendum opinion, the VA examiner could not determine whether the Veteran's anxiety disorder was secondary to his service-connected right knee disability without speculation.  Thus, the opinions are of minimal, if any, probative value.   See Hood v. Shinseki, 23 Vet. App. 295, 296   (2009); Perman v. Brown, 5 Vet. App. 237, 241   (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

In contrast, the May 2012, January 2013, and February 2013 VA examiners and healthcare professionals provided extensive and well-reasoned opinions that were based upon a complete review of the Veteran's medical records and reported history that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Here, the examiners conclusively determined that the Veteran's current anxiety disorder is not related to his service-connected disability given that the Veteran sought treatment for anxiety in 2004 related to family issues with no discussion related to his right knee disability.  In addition, the May 2012 VA examiner also concluded that the Veteran's anxiety was related to his non-service connected right ankle disorder because the medical records reflect that his ankle injury was debilitating and caused a measurable level of depression and anxiety.  Also, as explained above in detail, the January 2013 VA opinion specifically concluded that the Veteran's non-service-connected right ankle disability was not related to his service-connected right knee disability.   Consistent with these opinions, the Veteran's 2007 private treatment records reflect that the Veteran's anxiety may be attributed to his childhood issues, and degenerative disease of his ankle, back, and shoulder, all of which are non-service-connected disorders.  Notably, in December 2006, the Veteran indicated that he was in an automobile accident that totaled his vehicle and caused him neck, shoulder, and leg pain.    

Regarding direct service connection on a direct basis, a December 2014 VA psychologist concluded that the Veteran's current mental health condition is less likely than not related to the one time diagnosis of  "anxiety reaction" secondary to leg cramps noted in a January 1979 STR.  The psychologist explained that diagnosis of "anxiety reaction" at that time was more likely than not a misdiagnosis given that Veteran's primary concern was related to a long-standing problem with leg cramps that was keeping the Veteran up at night.  In that regard, the VA psychologist pointed out that a month later, the physician addressed the same complaints and diagnosed "nocturnal leg cramps" with a different treatment and at that time a standard treatment protocol for leg cramps (quinine).  The VA psychologist further noted no further reference to "anxiety" during service and that the Veteran received no further documented treatment for a mental health condition until 27 years later at which time there were a multitude of problems related to ongoing substance use, homelessness, divorce, and anger about his childhood.  The VA psychologist explained that any of these current stressors could explain seeking of services in 2006.  He further explained that there is no research that supports a clear association between "leg cramps" and "anxiety;" nor was there any reference to "leg cramps" associated with "anxiety" in any subsequent treatment notes reviewed since starting mental health treatment in 2006.  

Here, the December 2014 VA physician specifically opined that the Veteran's current anxiety was not related to the in-service notation of an anxiety reaction, because the anxiety reaction was a misdiagnosis given that the Veteran's primary complaint at that time was related to a long-standing problem of leg cramps that kept him up at night, as well as the Veteran's onset of anxiety twenty-seven years later when he sustained the debilitating 2006 right ankle injury.  The VA physician also correctly pointed out that the Veteran's right knee injury occurred in July 1979, after the notation of anxiety reaction.  See Nieves-Rodriguez, 22 Vet. App. 295.  

While the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between his anxiety and service-connected right knee disability and his military service, as opposed to the other contributing stressful factors noted of record, relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  
	
Furthermore, the Veteran's reports concerning the history, cause, and onset of his anxiety are inconsistent.  

In his February 2011 claim, the Veteran claimed that the VA claims process regarding his disagreement with the evaluation of his service-connected right knee disability caused his anxiety.  Specifically, he contended that the VA has called him a "liar" and that the VA examiners were not qualified to evaluate him.  In subsequent February 2011 and April 2011 statements, the Veteran contended that his anxiety was the result of his right knee disability and that it first began in 1979 as a result of the in-service motorcycle accident.  However, in an October 2011 statement, the Veteran stated that his anxiety disorder was triggered by his 2006 right ankle injury and the claims process.  

Finally, as the VA examiners all discussed, the Veteran's complaints of anxiety began many years after service; thus, there was no continuity of anxiety symptoms since service or within one year of service.   See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a), such as psychosis).  VA treatment records from 2004 and private treatment records from 2006 to 2012 reflect that the Veteran sought mental health treatment for issues related to his life circumstances, marital discord, financial issues, childhood issues, and parenting and custody arrangements, as well as generalized anxiety and frustration with daily activities and the claims process, and discussion of his non-service connected disabilities.  Notably, the Veteran did not discuss pain related to his service-connected right knee until May 2007 when he indicated that he started to experience right knee pain and that he had not experienced pain since his last operation.  In July 2007, he then indicated that he incurred an accidental self-inflicted gunshot wound below his right knee.

Overall, the Board finds that the weight of the evidence is against a relationship between his anxiety disorder or a service-connected disease or injury, as well as against a relationship between anxiety disorder and service or the presence of a psychosis within a year of service.

For these reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee disability, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee disorder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


